Citation Nr: 1620542	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  09-47 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to a service-connected low back disability.

3.  Entitlement to an increased rating for a service-connected low back disability, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her family


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in June 2013, when it was remanded for further development.

The Veteran appeared at hearing before the undersigned in March 2016.  

TDIU is an element of the Veteran's increased rating claim because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is included in the present appeal, as reflected on the title page of this decision, even though TDIU was denied in an unappealed September 2013 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Board's June 2013 remand directed the AOJ to schedule the Veteran for a new VA spine examination to assess the current severity of her service-connected low back disability.  The AOJ scheduled the Veteran for an examination in September 2014, but she failed to report.  

Typically, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Id.

Here, the Veteran submitted a statement noting that she had a medical procedure the day they had scheduled her for a VA examination and that is why she could not attend the examination.  In November 2014, she asked that the examination be rescheduled.  There is also evidence in the record suggesting the Veteran was homeless at some point during the appeal, so it is unclear if she received timely notice of the scheduled examination.  Because of these factors, the Board finds the examination should be rescheduled with proper notice sent to the Veteran in accordance with 38 C.F.R. § 1.710.

During the March 2016 hearing, the Veteran also reported she filed for benefits with the Social Security Administration (SSA).  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  There is no indication that SSA records have been requested.  She also testified that she had participated in VA's Vocational Rehabilitation program, but these records do not appear to have been associated with her claims file.

The issue of entitlement to TDIU is inextricably intertwined with the service connection and increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration (SSA) any records relating to any application filed by the Veteran for disability benefits.

2.  Obtain outstanding VA treatment and Vocational Rehabilitation records and associate them with the claims file.  

3.  Verify the Veteran's current mailing address in accordance with 38 C.F.R. § 1.710 and ensure all future correspondence are mailed to the verified address.

4.  Schedule the Veteran for a new VA spine examination to determine the current severity of her service-connected lumbar spine disability, to include any associated neurological impairment.  All indicated tests and studies must be performed.  The claims file must be reviewed by the examiner in conjunction with the examination.

5.  Adjudicate the issue of entitlement to a TDIU that has been raised by the record under the holding in Rice.  

6.  Readjudicate the other issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

